AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                    DEC 2 <! 2019
                                   UNITED STATES DISTRICT Co
                                                                           CLERK, l.US 01[:TF�l('."f GOU RT
                                        SOUTHERN DISTRICT OF CALIFORNIA f>OU1'11ff:
                                                                                    N Ut;'ff<11> Or CAL.ll'l!NNIA
             UNITED STATES OF AMERICA                                                                                                        ', v
                                                                    JUDGMENT IN A c1a'1v.' U,J'l,l!AJ....CAS�!!.._---':'-'�"':::c·' 'C::.,:,:.::::._:·.
                        V.                                          (For Offenses Committed On or After November 1, 1987)

           GILBERTO NUNEZ-QUINTERO(!)                                  Case Number: 19CR4335-CAB

                                                                    LAUREN J. CLARK, FEDERAL DEFENDERS, INC.

USM Number                       90678298                           Defendant's Attorney

□
THE DEFENDANT:
lg] pleaded guilty to count(s)      ONE (1) OF THE ONE-COUNT INFORMATION

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                   Nature of Offense                                                                          Number(s)
8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                                      I




     The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D     Count(s)   ------'---------- is                                     dismissed on the motion of the United States.

      Assessment: $100.00-WAIVED


·D    NTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lg] No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   l-tON. Cathy Ann Bencivenga
                                                                   UNITED STATES DISTRICT JUDGE
